DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a  CON of 16/104,347 filed on 08/17/2018 now abandoned. 
16/104,347 is a CON of PCT/EP2017/053576 filed 02/17/2017 where PCT/EP2017/053576 claims priority to provisional application, 62/297,061 filed 02/18/2016.
Status of the Claims
Claim(s) 1-18 is/are pending in this application.  

Information Disclosure Statements
The information disclosure statement (IDS) submitted on 9/21/2020 was filed after is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.

Improper Markush Rejection
Claims 1-18 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature, i.e. “single structural similarity” and/or a common use that flows from the substantial structural feature for the following reasons:
	Example 13 is representative of formula I of claim 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
	This compound is N-[3-[2-(difluoromethoxy)-5-methylsulfanyl-phenyl]1H-pyrazol-4-yl]imidazo[l,2-b]pyridazine-3-carboxamide, shown as Example 13 in Table 11 of the specification. It is also noted claim 1’s formula I is also inclusive of Example 12 of Table 1.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	The examiner notes that Example 12 and 13, based on the differences of the R1 group on the nitrogen of formula I, are structurally diverse so as to necessitate this Markush rejection. 
	The differences in substantial structural features between compounds of Examples 12 and 13 are readily apparent from claim 13. This is evidenced by the differences between the various definitions of R1 as hydrogen, methyl or the following moieties: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	In response to this rejection, applicant should either amend to claims(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. The rejection of the claims will be maintained on the basis that the claims contain an “improper Markush grouping” until the claims are amended to include only species that share a single structural similarity and a common use, or the applicant presents a sufficient showing that the species in fact share a single structural similarity and a common use. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31 (a)(1) (emphasis provided).

Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 9-12 and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The invention is directed to compounds of formula I, 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

or a pharmaceutically acceptable salt thereof, wherein R1-R6 are defined therein.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of the complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
In this case, the only factor present is that of the disclosure of a compound or pharmaceutically acceptable salt of formula I as represented by the chemical synthesis schemes for the compounds of Examples 1-13, starting at page 50, and the disclosure of these 13 compounds as per Table 1, starting at page 73 of the specification.
Accordingly, in the absence of sufficient recitation of distinguishing characteristics other than those as noted by chemical synthesis examples 1-13 and their 13 compounds, the specification does not provide adequate written description of the claimed genus of ALL compounds of formula I. The inventions claims any compound of formula I, including those known and unknown. Applicant provides no guidance for identifying additional compounds of formula I other than chemical synthesis Examples 1-13.
In University of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424 (DC WNY 2003), at issue was a patent directed to method for inhibiting prostaglandin (PGHS-2) synthesis in a patient using an unspecified compound. The District Court of Western New York evaluated the level of disclosure required to satisfy the written description. In their decision (which was later affirmed by the CAFC), the District Court wrote, "The real issue here is simply whether a written description of a claimed method of treatment is adequate where a compound that is necessary to practice that method is described only in terms of its function, and where the only means provided for finding such a compound is essentially a trial-and-error process."
The patent in Rochester does no more than describe the desired function of the compound called for, and it contains no information by which a person of ordinary skill in the art would understand that the inventors possessed the claimed invention. At best, it simply indicates that one should run tests on a wide spectrum of compounds in the hope that at least one of them will work.  The specification of the patent in Rochester states that the invention comprises, inter alia, "assays for screening compounds, including peptides, polynucleotides, and small organic molecules to identify those that inhibit the expression or activity of the PGHS-2 gene product; and methods of treating diseases characterized by aberrant PGHS-2 activity using such compounds."  Nowhere, however, does it specify which "peptides, polynucleotides, and small organic molecules" have the desired characteristic of selectively inhibiting PGHS-2.
The Rochester court cited the CAFC in Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 1316 (63 USPQ2d 1609), which adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, 1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001 ), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter alia, "functional characteristics when coupled with a known or disclosed correlation between function and structure ...." Enzo, 296 F.3d at 1324-25 (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)).
The Rochester court also cited the CAFC in Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 [43 USPQ2d 1398] (Fed. Cir. 1997), in which the court drew a distinction between genetic material and other chemicals; in drawing this distinction, however, the court also stated that "[i]n claims involving [non- genetic] chemical materials, generic formulae usually indicate with specificity what the generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed genus." 119 F.3d at 1568 (emphasis added). There is no such specificity here, nor could one skilled in the art identify any particular enzymatic effector encompassed by the claims.
The "written description" requirement may be satisfied by using such descriptive means as words, structures, figures, diagrams, formulas, etc., that fully set forth the claimed invention. See Noelle v. Lederman, 355 F.3d 1343, 1349, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) and Lockwood v. American Airlines, Inc., 107 F.3d at 1572, 41 USPQ2d at 1966. A definition by function alone "does not suffice" to sufficiently describe a coding sequence "because it is only an indication of what the gene does, rather than what it is." Regents of the University of California v. Eli Lilly & Co., 119 F.3 at 1568, 43 USPQ2d at 1406 (Fed. Cir. 1997) (discussing Amgen Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991)). In Fiefs v. Ravel, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (1993), the CAFC found that "a mere wish or plan for obtaining the claimed chemical invention" is not sufficient to describe a chemical invention (discussed in Eli Lilly at 1404).
The fact pattern in this case is similar to that in Rochester. In Rochester, there were no compounds known to have the required function, and in the instant application, only those compounds of formula I that are similar in structure to Examples 1-13 are disclosed. The key similarity between the cases, and the one relevant to this ground of rejection, is the fact that no method (other than trial-and-error and the guidance of the chemical synthesis Examples 1-13 and related compounds of relevant prior art) is provided for identifying compounds of formula I. For this reason, the rejection due to lack of written description is proper.
Therefore, only the compounds of Examples 1-13 and structurally related compounds, meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes it clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see Vas-Cath at page 1115).  See also In re Barker, 559 F.2d 588, 591, 194 USPQ 470, 472 (CCPA 1977) (a specification may be sufficient to enable one skilled in the art to make and use the invention, but still fail to comply with the written description requirement).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 6 and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2015/068856 A1, published May 14, 2015.

Pending claim 1 is directed to compounds of formula I, 

    PNG
    media_image5.png
    195
    170
    media_image5.png
    Greyscale
, wherein R1-R6 are defined therein.
Claims 3, 5 and 6 are directed to compounds where R1 is H or methyl.
Regarding claims 1, 3, 5 and 6, WO ‘856 teaches the following compound 442 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
that anticipates said claims, see page 212 Table 1 reproduced below .

    PNG
    media_image7.png
    159
    675
    media_image7.png
    Greyscale

Claim 14 is directed to pharmaceutical compositions comprising a compound of formula I (or pharmaceutically acceptable salts) as per claim 1, and a pharmaceutically acceptable carrier, diluent or excipient.
	Regarding claim 14, WO ‘856 teaches a medicament comprising its taught compounds that is produced by mixing the compounds with a pharmaceutically acceptable carrier, see page 115, lines 8-17.
	Claim 15 is directed to a method of preventing, treating or lessening the severity of a disease or condition responsive to the inhibition of a Janus kinase activity in a patient, comprising administering to the patient a therapeutically effective amount of a
compound of claim 1 or a pharmaceutically acceptable salt thereof, such as asthma, as per claim 16, and JAK1 as per claim 17.
	In terms of claim interpretation, it is pointed out that claims 15-17, while disclosing a patient subject to inhibit Janus kinase, they do not necessarily recite a patient in need.  Further, it is noted that claims 15-17 recite the prevention of a Janus kinase (including a JAK1) disease.  As all patients are in need of prevention of a Janus kinase disease, the teaching of the administration of the anticipated compound will anticipate the prevention aspect of claims 15-17
	Regarding claims 15-17, WO 856 discloses the treatment of diseases as claimed, including asthma via use (i.e. administration) of the disclosed compounds, see page 112. The teaching of the use (administration) of an anticipated compound in a patient to treat asthma, will therefore anticipate the prevention aspect of claims 15-17.
	Accordingly, the pending claims are anticipated by the cited prior art.

Conclusion
In summary, no claims are allowed.

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
                                                                                                                                                                                 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629                

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
    

    
        1 Previously identified by the examiner in the parent application as CAS Reg. No. 2127172-89-6
        2 RN   1773500-85-8  CAPLUS      CN   Imidazo[1,2-b]pyridazine-3-carboxamide, N-[3-(3,3-dimethyl-2-oxo-1-pyrrolidinyl)-1-methyl-1H-pyrazol-4-yl]-  (CA INDEX NAME), see page 16 of  accompanying STN search.